Citation Nr: 1129297	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran had Recognized Guerrilla and Regular Philippine Army Service from November 1942 to December 1945.  The appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied by an unappealed February 2004 Board decision.  

2.  Evidence associated with the claims file since the unappealed Board decision is new, but not material, because it is duplicative and cumulative.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for the cause of the Veteran's death is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for cause of death, section 5103 notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   Although a VCAA-compliant letter was not sent to the appellant prior to initial adjudication of her claim, there is no prejudice in proceeding to adjudication of this claim.  This is because July 2008 and July 2010 letters provided the appropriate notice to the claimant and were followed by a readjudication of the claim in August 2010, November 2010, and March 2011 supplemental statements of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the claimant was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the claimant.  

VA's duty to assist the claimant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records have been obtained.  Although the claimant provided names of several doctors and/or facilities at which the Veteran received treatment, she asserted in each case that the documents were unavailable or destroyed.  Additionally, the claimant did not allege any VA medical treatment.  Furthermore, VA did not provide the claimant with a medical opinion, but none was required in this case as an examination or opinion is not required unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  In July 2011, the claimant sent in a lay statement to the Board with attached documents without a waiver of RO adjudication.  See 38 C.F.R. § 20.1304(c) (2010) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).  But remand is not required because the appellant's lay statement reiterates her prior statements of file and the attached documents are duplicates of those already submitted.  Accordingly, the evidence is not pertinent and remand is not required for RO consideration.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In an April 2002 rating decision, the RO denied service connection for the cause of the Veteran's death because the evidence did not show the death-causing condition was due to service or that any condition that the Veteran had during service caused his death.  The appellant appealed this denial.  In a February 2004 decision, the Board denied service connection for the cause of the Veteran's death, noting that the competent evidence of record did not link the Veteran's death to any disability incurred in or aggravated by service.  Although the appellant filed a notice of appeal with the United States Court of Appeals for Veterans Claims (CAVC), that NOA was untimely and her appeal was dismissed.  See November 2004 CAVC Order.  The 2004 Board decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1104 (2010).  The appellant filed a claim to reopen in June 2006.  In a September 2008 rating decision, the RO did not find new and material evidence to reopen the appellant's claim because the evidence submitted was not new and did not raise a reasonable possibility of substantiating the claim.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the claimant has waived RO consideration or the claimant would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the claimant submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a claimant is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was not presented to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because February 2004 Board decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the appellant's claim should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Evidence of record at the time of the February 2004 Board decision includes a December 1945 Certificate of Relief from Active Duty in which the Veteran indicated a good physical condition at discharge.  In an Affidavit for Philippine Army Personnel, that the Veteran filled out and signed, he indicated that he had suffered from malaria during service.  Also of record was a death certificate showing the Veteran died on December [redacted], 1991.  The immediate cause of death was pneumonia and the antecedent cause was cough and fever.  

Also of record at the time of the February 2004 Board decision were multiple lay statements from the appellant in which she asserted that the Veteran told her that he had contracted malaria during service after spending time in a swampy area filled with mosquitoes while engaged with the Japanese in Butuan City.  The appellant also stated that the Veteran continued to have residual bouts of sickness after they were married in 1952 that included high fever, a constant cough, and shaking of his body.  There was no doctor in their barrio, so he was treated by a "quack" doctor.  The appellant also asserted that the Veteran's sickness worsened in 1973 and he sought treatment for malaria at Cagayan de Oro City Medical Center from Dr. H.E.  She asserted that at that time, it was determined that the Veteran had an enlarged spleen.  The appellant also stated that the Veteran's younger sister told her that the Veteran was treated for malaria after he returned home from service in 1945.  

In a June 2000 statement, the appellant noted the definition of malaria as contained in Webster's Dictionary.  Also of record were February 2001 submissions from the appellant alleging treatment from a "quack" doctor prior to 1952, Dr. H.E. in 1973, German Doctors Hospital in Cagayan de Oro City in November 1991, and at Cagayan de Oro City Bulua Health Center the last few weeks of November 1991.  In those submissions, the appellant noted that the Bulua Health Center records and the German Doctors Hospital were already destroyed.  

Also of record was a May 2000 letter from Dr. H.E. indicating that he did not have any clinical records from the alleged 1973 treatment of the Veteran.  In a September 2001 statement, A.L. stated that he was the commander of the Veteran's regiment during World War II (WWII).  A.L. stated that malaria was a common sickness in their unit.  In another September 2001 statement, B.K. stated that the Veteran and his wife stayed at a neighbor's house in November 1991 and that the Veteran had suffered from severe cold, high fever, and a constant cough.  An October 2001 document from the Department of Health, Office of the City Health Office, Cagayan de Oro City indicated that, per records of the Bulua Health Center, the Veteran was an NTP patient with sputum positive cavitary and was last treated in November 1991.  

Also of record in February 2004, was an October 2001 statement, in which the appellant asserted that the death certificate noted pneumonia, cough, and fever because that is what she told the City Health Doctor.  She stated that the attending physician did not sign the certificate.  In December 2002 lay statements, the Veteran's son and daughter asserted that their father had recurring bouts of headaches, high fever, shaking and trembling, severe cold, and severe cough.  He would take medications, rest for a few days, and then resume his normal activities.  They both asserted, however, that in 1973, the Veteran became very sick and he had to seek specialist treatment in Cagayan de Oro City.  Also of record at the time of the Board decision were multiple lay statements in which the appellant listed her various medical expenses and described the severity of her health issues.  

Evidence submitted after the February 2004 Board decision includes an NTP treatment card from Bulua Health Center indicating that the Veteran was treated for new pulmonary tuberculosis in November 1991.  It noted the Veteran died in December 1991.  Also newly submitted were multiple lay statements from the appellant reiterating her allegations:  the Veteran contracted malaria during service and continued to suffer from malaria bouts after service, which eventually killed him.  Additionally, the appellant submitted additional lay statements describing her health issues and medical expenses.  She also submitted an additional definition of malaria.  

In March and April 2007, a joint lay affidavit was submitted.  M.L. stated that the Veteran had been under his command during WWII, and that they had been assigned to Butuan City, which was noted to contain malaria.  M.L. stated that several of the Veteran's comrades had died of malaria.  D.C. stated that he was a neighbor of the Veteran during childhood and that the Veteran had never had malaria.  D.C. stated that upon the Veteran's discharge from service, he was attacked by malaria.  He stated that the Veteran had a high fever, a violent cough, and excess perspiration.  D.C. noted that the Veteran was treated by a quack doctor at that time, but continued to suffer from bouts of the same symptoms, which worsened such that he sought special treatment in 1973 and eventually died in 1991.  

The Board finds that new and material evidence has not been presented to reopen the appellant's claim.  The evidence, including a treatment card from Bulua Health Center, the joint affidavit from M.L. and D.C., and the family's lay statements, is new because it was not previously submitted to VA.  The evidence is not, however, material because it is cumulative.  The Health Center record confirms that the Veteran was treated for pulmonary tuberculosis in November 1991.  The joint affidavit confirms prior lay evidence that others in the Veteran's unit during WWII died from malaria, that the Veteran had recurring symptoms of high fever, severe cough, and shaking and trembling, and that the Veteran was sick in November 1991, right before his death.  Last, the family's lay statements are cumulative of the appellant's prior lay statements that the Veteran had malaria during service that he continued to have recurring symptoms such as high fever, violent cough, and severe cold, shaking, and trembling after service discharge.  This evidence is cumulative and does not demonstrate pneumonia during service or that malaria caused his death.  Accordingly, the evidence is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim and is thus not material.  See 38 C.F.R. § 3.156(a).  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.

As there is no new and material evidence before the Board, the Board lacks jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


